          Case 2:19-cv-01966-RAJ-BAT Document 39 Filed 07/26/21 Page 1 of 3




 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6

 7       AFFILIATED FM INSURANCE
         OMPANY, a Rhode Island corporation,
         and AXCELIS TECHNOLOGIES INC.,
 8
         a Massachusetts corporation,
 9                   Plaintiffs,
10                                             CASE NO. 2:19-cv-01966-RAJ-BAT
         v.

11                                             ORDER AMENDING PRETRIAL
         EXPEDITORS INTERNATIONAL NZ
                                               SCHEDULE
         LTD, a New Zealand corporation;
12       EXPEDITORS INTERNATIONAL OF
         WASHINGTON INC., a Washington
13       corporation, and HAWAIIAN
         AIRLINES INC., a Delaware
14       corporation.

15                   Defendants.

16       EXPEDITORS INTERNATIONAL
         NZ LTD and EXPEDITORS
17       INTERNATIONAL OF
         WASHINGTON INC.,
18
                     Cross-Claim Plaintiffs,
19
         v.
20       HAWAIIAN AIRLINES INC.,
21                   Cross-Claim Defendant.

22

23



     ORDER AMENDING PRETRIAL SCHEDULE
     -1
            Case 2:19-cv-01966-RAJ-BAT Document 39 Filed 07/26/21 Page 2 of 3




 1          On July 16, 2021, the Court ordered the parties to provide a status report. Dkt. 37. Based

 2   on the parties’ Joint Response (Dkt. 38), the Court issues the following amended pretrial

 3   schedule:

 4                                   Event                                           Date

 5      All motions related to discovery must be filed by                      August 23, 2021

 6      Discovery completed by                                                September 24, 2021

 7      Dispositive motions deadline                                           October 15, 2021

 8      Mediation deadline                                                     October 22, 2021

 9
            This order sets firm dates that can be changed only by order of the Court, not by
10
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
11
     shown. Failure to complete discovery within the time allowed is not recognized as good cause. If
12
     any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
13
     holiday, the act or event shall be performed on the next business day.
14
                                               TRIAL DATE
15
            A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if
16
     the case has not been resolved by settlement.
17
                                               DISCOVERY
18
            As required by CR 37(a), all discovery matters are to be resolved by agreement if
19
     possible. If there is a dispute the parties believe can be resolved through a phone conference with
20
     the court, the parties should contact Andy Quach at (206) 370-8421 or via e-mail at:
21
     Andy_Quach@wawd.uscourts.gov, as soon as possible.
22

23



     ORDER AMENDING PRETRIAL SCHEDULE
     -2
            Case 2:19-cv-01966-RAJ-BAT Document 39 Filed 07/26/21 Page 3 of 3




 1                                              SETTLEMENT

 2           The Court designates this case for mediation under CR 39.1(c) and the parties are

 3   directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s

 4   counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@

 5   wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the

 6   Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems

 7   appropriate.

 8           DATED this 26th day of July, 2021.

 9

10                                                           A
                                                             BRIAN A. TSUCHIDA
11                                                           United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER AMENDING PRETRIAL SCHEDULE
     -3
